Citation Nr: 1745365	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-63 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a right hip disability, to include as secondary to service-connected disability.  In his November 2015 notice of disagreement, the Veteran indicated that he has a right hip disability that is secondary to his residuals of right tibia and fibula disability and his back disability.

The Veteran was afforded a VA hip examination in October 2015.  In addressing whether the Veteran has a current right hip disability, the Board finds that the VA examiner's opinion is inadequate.  The October 2015 VA examiner included conflicting opinions regarding a current disability in the examination report.  Initially, the examiner indicated that the Veteran does not have a current diagnosis associated with right hip pain.  Later in the report, the examiner stated that the Veteran's symptoms indicated a groin/hip area strain and that this is not a disorder that can be caused by or related to a distal tibia fracture.  Given the conflicting opinions of the October 2015 VA examiner, the Board finds that this appeal must be remanded to obtain an adequate medical opinion to determine whether the Veteran has a current right hip disability.

Further, although the VA examiner offered an opinion as to whether the Veteran's current right hip disability was caused by his service-connected residuals of right tibia and fibula disability, the October 2015 VA examiner did not address whether the current right hip disability is aggravated by the service-connected residuals of right tibia and fibula disability.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of the Veteran's current right hip disability, to include both causation and aggravation under the theory of secondary service connection. 

The examiner should also consider the January 2017 private medical record from Powell and Jones Orthopedics Center wherein it was noted that the physician would be "glad to opine as far as the effect of the fracture that he had and the residual affecting his right leg, right hip and lumbar spine."  The physician continued that he explained to the Veteran that the nature of the fracture he had about 30 years earlier probably is contributing to some of the pain and discomfort in his right knee, lower extremity, and right hip.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  An addendum opinion to the October 2015 VA examination should be obtained.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The Veteran should be scheduled for another examination only if determined necessary.

The VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)  Please identify with specificity all right hip disabilities which are currently manifested, or which have been manifested at any time since June 2015.

b)  For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran' s current right hip disability was either incurred in, or is otherwise related to, the Veteran's active duty service (July 1959 to July 1979)?

c)  For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right hip disability was caused by any of his service-connected disabilities, to specifically include the residuals of right tibia and fibula disability, right knee disability, and lumbosacral spine disability?

d)  For each right hip diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right hip disability is aggravated by his service-connected disabilities, to specifically include the residuals of right tibia and fibula disability, right knee disability, and lumbosacral spine disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A complete rationale for all opinions should be set forth. 

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




